Citation Nr: 1122066	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  05-28 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for degenerative arthritis of the lumbar spine, mechanical back syndrome (referred to hereinafter as "back disability").

2.  Entitlement to a separate initial disability evaluation in excess of 10 percent for left lower extremity radiculopathy secondary to a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  It previously came before the Board in April 2008 and August 2010, when it was remanded for additional development.  Given that this development substantially has been completed, adjudication on the merits now can occur.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As developed below, this matter was comprised only of the first of the above issues concerning a back disability.  Service connection and a separate initial 10 percent disability evaluation for left lower extremity radiculopathy secondary to a back disability was granted in an April 2011 rating decision.  Given this link between the left lower extremity radiculopathy and the back disability, the Veteran's appeal regarding the rating for his back disability includes the rating for his left lower extremity radiculopathy.  The Board therefore has listed the second of the above issues in addition to the first.

The issues of entitlement to service connection for diabetes, high blood pressure, high cholesterol, and sleep apnea have been raised by the record (in the Veteran's September 2005 substantive appeal on a VA Form 9 and May 2008 statement), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's back disability manifests favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine limited to 30 degrees or less.

2.  The evidence of record does not show that the Veteran's left lower extremity radiculopathy manifests moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).

2.  The criteria for a separate initial disability evaluation in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Codes 8521 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The Veteran was notified via letter dated in May 2004 of the evidence required to establish entitlement to a higher evaluation, the evidence not of record necessary to substantiate his claim for a higher evaluation, and his and VA's respective duties for obtaining evidence.  This letter did not inform him of how VA determines disability ratings and effective dates for service-connected disabilities, as it was sent prior to the holdings in Dingess and Vazquez-Flores requiring such notification.

In April 2008, the Veteran again was notified of the evidence required to establish entitlement to a higher evaluation, the evidence not of record necessary to substantiate his claim for a higher evaluation, and his and VA's respective duties for obtaining evidence.  The first and third parts of this notification further were repeated in August 2010.  Pursuant to the Board's remand dated that same month, he additionally was notified of how VA determines disability ratings, which was noted to include consideration of the impact on employment, and of how VA determines disability ratings.  A supplemental statement of the case (SSOC) readjudicating this matter was issued in April 2011.

The Board finds that VA's duty to notify has been satisfied.  The May 2004 letter fully addressed all notice elements with the exception of those later required by Dingess and Vazquez-Flores.  This letter was provided in advance of the August 2004 rating decision from the RO, who in this case also is the AOJ, initially adjudicating the claim.  The April 2008 and August 2010 letters went beyond what is required by also addressing the aforementioned notice elements.  Further, the Dingess and Vazquez-Flores notice elements were addressed in the August 2010 letter.  Readjudication followed by way of the April 2011 SSOC.  The Veteran finally has not alleged, and it is not found, that he suffered any prejudice with respect to this sequence of events.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records, which were considered when service connection initially was granted for his back disability.  No VA treatment records have been obtained on his behalf.  The duty to assist is not applicable in this regard, however, as he has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  

From a review of the claims file, it appears that the Veteran submitted private treatment records from Dr. M.E. Dr. G.C., and Dr. W.T.  Private treatment records were obtained on his behalf from Dr. M.E., Dr. N.D., Dr. J.G.-R., and Dr. S.S.  Only one private treatment record from Dr. M.E. is mentioned herein because the record submitted by the Veteran and those obtained by VA on his behalf are duplicates.  No further mention of the private treatment records from Dr. N.D. is made herein because they do not concern the Veteran's back disability.

In compliance with the Board's April 2008 remand, private treatment records from Dr. A.V. (and thus Dr. D.A. since the Veteran indicated that these doctors work at the same facility) were requested in October 2008.  Updated records from Dr. S.S. also were requested at that time pursuant to the Veteran's directive.  The Veteran was informed via letter dated in October 2008 of these requests as well as that it ultimately was his responsibility to ensure VA received the records.  Second requests for private treatment records were made to both Dr. A.V. and Dr. S.S. in December 2008.  Contemporaneously thereto, the Veteran once again was informed of these requests as well as that it ultimately was his responsibility to ensure VA received the records.  He was informed in the April 2011 SSOC that neither Dr. A.V. or Dr. S.S. responded to the December 2008 requests.  

No private treatment records from Dr. A.V. or updated private treatment records from Dr. S.S. have been associated with the claims file.  However, VA's duty to assist with respect to these records has been satisfied given the efforts discussed in the preceding paragraph.  It is clear that the requirements set forth in 38 U.S.C.A. § 5103A(b) and 38 C.F.R. §§ 3.159(c)(1) and (e)(1) for an initial records request and a follow-up records request and for notification of the Veteran of these requests as well as his responsibility for ensuring VA received the records even with these requests were met.  The Board finds that the requirement in this statute and regulation that the Veteran be notified of any further efforts to be undertaken to obtain the records also was met.  By adjudicating his claim via the April 2011 SSOC, VA essentially conveyed that no further efforts would be made to obtain the records.

As directed in the Board's August 2010 remand, a VA spine examination was afforded to the Veteran in September 2010.  The examiner who conducted this examination reviewed the claims file.  The examiner then obtained from the Veteran a description of his relevant symptomatology.  After receiving this information, the examiner conducted a thorough physical and performed necessary diagnostic tests.  The examiner also documented each of these actions in detail in an examination report.  As such, the Board finds that the examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Acknowledgement is given to the fact that the Veteran also was afforded a VA spine examination in July 2004.  Acknowledgment further is given to the argument of the Veteran and his representative that the duty to assist had not been met because this examination did not thoroughly measure his back disability.  In light of the fact that the later in time September 2010 VA spine examination was found to be adequate above, this argument is moot.  No further discussion of it therefore is necessary.

Significantly, neither the Veteran nor his representative has identified any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Higher Evaluation

The Veteran contends that his back disability is more severe than contemplated by a 20 percent evaluation.  By inference, he also contends that his secondary left lower extremity radiculopathy disability is more severe than contemplated by a 10 percent evaluation.

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The benefit of the doubt similarly shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against his claim.  Id.

Where entitlement to compensation has already been established and a higher disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate in any claim for a higher evaluation if distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on movement is warranted for Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's service-connected back disability currently is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Diagnostic Code 5237 concerns lumbosacral or cervical strain.  This disability, along with the spinal disabilities addressed in Diagnostic Codes 5235 to 5236 and 5238 to 5242, is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating requires (1) forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, (2) the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or (3) muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A disability evaluation of 40 percent is assigned when (1) forward flexion of the thoracolumbar spine is limited to 30 degrees or less or (2) there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine merits a 50 percent disability rating.  The maximum disability rating of 100 percent is reserved for when there is unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, Plate V.  Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).  Ratings for such neurologic abnormalities of the external popliteal nerve (common peroneal) are found in Diagnostic Codes 8521, 8621, and 8721.  Diagnostic Code 8521, under which the Veteran's left lower extremity radiculopathy currently is rated, addresses paralysis while Diagnostic Code 8621 concerns neuritis and Diagnostic Code 8721 concerns neuralgia.  Under all of these Codes (but set forth only under Diagnostic Code 8521), mild incomplete paralysis merits a 10 percent disability rating.  Moderate incomplete paralysis warrants a disability evaluation of 20 percent.  A 30 percent disability rating requires severe incomplete paralysis.  Finally, the highest 40 percent disability evaluation is for complete paralysis in which there is foot drop and slight droop of the first phalanges of all toes such that the foot cannot be dorsiflexed and extension (dorsal flexion) of the proximal phalanges of the foot is lost, lost abduction of the foot and weakened adduction, and anesthesia covering the entire dorsum of the foot and toes.

Diagnostic Code 5243 also is potentially applicable to the Veteran's back disability.  It addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months merit a 20 percent disability evaluation under the Formula for Rating IVDS.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, the maximum 60 percent disability rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Each spinal segment manifesting clearly distinct effects of IVDS is rated separately pursuant to these criteria.  Id., Note (2).

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).

The Board notes at the outset that although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  At issue is the current severity of the Veteran's back disability.  Thus, although information of record concerning the specific nature or diagnosis of this disability as shown by X-rays and magnetic resonance imaging was used to help establish the need for a contemporaneous examination in the Board's August 2010 remand, it will not be referenced here.

In his April 2004 claim, the Veteran indicated that his back disability has drastically changed his lifestyle.

Private treatment records from Dr. S.S. dated from December 2003 to February 2004 reflect the Veteran's complaint of low back pain with radiates down his legs.  These records also reflect that pain on palpation, edema/swelling, spasm/rigidity, and reduced range of motion was found upon physical assessment.

Dr. S.S. opined in a June 2004 statement that the Veteran's back disability was "very serious in nature."  Dr. S.S. then noted that the Veteran cannot sit down for periods longer than 15 minutes without standing or stretching and that he had been advised against bending, standing, lifting, stooping, and exercising.

At his July 2004 VA spine examination, the Veteran reported back pain which radiates to his buttocks as well as numbness in his large toes on occasion.  He also reported difficulty with putting on his shoes and socks but otherwise being able to do activities of daily living.  He denied bowel or bladder problems and acute episodes.  The Veteran indicated that he worked a customs supervisor.

Physical assessment revealed the following.  The Veteran had pain but good heel and toe rising.  His thoracolumbar range of motion was from 0 to 60 degrees flexion, 0 to 10 degrees extension, and 0 to 25 degrees right and left bending, and 0 to 5 degrees right and left rotation.  Repeated motion caused an increase in pain and a decreased range of motion of 10 degrees.  No reflex, sensory, or motor defects were found.

A private treatment record from Dr. M.E. dated in January 2005 documents the Veteran's complaint of chronic lower back pain radiating to his right lower extremity with numbness.

The Veteran reiterated in his notice of disagreement also dated in January 2005 that he has back pain which has drastically changed his life.

In a March 2005 statement, the Veteran indicated that he cannot function due to his back disability.  He mentioned that his pain is constant, as evidenced by the fact that he goes to sleep and wakes up with it.

Private treatment records from Dr. J.G.-R. dated in March 2005, which have been translated from Spanish into English, show that the Veteran responded in the affirmative to questions about whether he has problems with back pain and whether he has back pain that impeded work or activities.  However, these records also show that he responded negatively when asked whether his fingers or toes ever get numb.  They further show that the Veteran indicated he currently worked and was not limited in his work due to being incapacitated.

The Veteran related in his September 2005 substantive appeal on a VA Form 9 that his back restricts him from strenuous recreational and occupational activities.  He once again stated that he has had to change his lifestyle drastically because of his back.

In a May 2008 statement, the Veteran gave an account of severe lower back pain that shoots down his left leg.  He related that this pain prevented him from exercising and doing daily routine activities as simple as walking for a period of time.  He also related that it made simple tasks like getting out of bed or standing up from sitting for a period of time more difficult.  Additionally, he indicated that his left leg gives out and has caused him to fall.  The Veteran finally noted that he feels like an old man as a result of the above even though he is only 57.

A private treatment record from Dr. G.C. dated in March 2010 includes the Veteran's complaint of low back pain.

March 2010 through August 2010 private treatment records from Dr. W.T. reflect the Veteran's report of severe low back pain radiating to his lower extremities, heaviness in both legs, and difficulty with activities of daily living such as ambulation as well as his denial of bowel or bladder incontinence.  Severe pain and tenderness was found upon physical assessment.  Radiation down to the posterior buttocks and thighs of both lower extremities also was found.  The Veteran was unable to forward flex or extend his back due to pain and discomfort.  There was no evidence of bowel or bladder incontinence.  With pain medication, physical therapy, and lumbosacral support, it was noted that the Veteran was able to maintain a baseline degree of functional capacity.  Specifically, it was noted that he had decreased complaints of pain, increased range of motion, only mild difficulties with activities of daily living, and the ability to perform work-related activities.  Yet he was instructed to avoid any bending, lifting, pushing, pulling, climbing, or crawling.

At his September 2010 VA spine examination, the Veteran complained of severe lower back pain with radiating pain and numbness in his left leg down to the knee.  He also complained of stiffness and spasms in his back, numbness, and a generalized achiness and throbbing around his hips.  However, he denied fatigue, weakness, decreased motion, paresthesias, specific leg or foot weakness, unsteadiness, falls, erectile dysfunction, and all bowel and bladder problems with the exception of urinary frequency at a rate of every 1 to 2 hours.  The Veteran indicated that he worked full-time in the field of customs protection.  He noted that he had lost 4 weeks of time from this position during the past year as a result of his back.

Physical assessment revealed the following.  The Veteran's posture and gait were normal.  There was guarding, tenderness, and pain with motion but no spasm, atrophy, or weakness.  Abnormal spinal curvature in the form of lumbar lordosis was found.  However, the guarding and tenderness specifically was noted not to be severe enough to be responsible for the abnormal spinal contour.  Ankylosis of the thoracolumbar spine was not present, as thoracolumbar range of motion was from 0 to 40 degrees flexion, 0 to 10 degrees extension, 0 to 15 degrees right lateral flexion, 0 to 20 degrees left lateral flexion, and 0 to 20 degrees right and left lateral rotation.  Objective evidence was seen of pain during initial and repeated range of motion testing.  Yet there was no additional range of motion loss during the repeated testing.  The Veteran's reflexes were normal with the exception of an absent left knee jerk and a hypoactive left ankle jerk.  His muscle tone was normal, and there was no muscle atrophy.  He had normal active movement against full resistance everywhere except his left knee and left ankle.  In these body parts, he had only active movement against some resistance.  The peroneal nerve in his left lower extremity was abnormal in that he had a decreased response to position sense, pain or pinprick, and light touch in the dorsum of his foot.  Vibration, however, was normal, as was all other sensory findings.  Dysesthesias were not found.  

The examiner opined that the Veteran's back disability with left lumbar radiculopathy resulted in increased absenteeism from work.  The examiner also opined that this affected his work by causing problems with lifting and carrying due to pain and decreased strength in the lower extremity, resulted in an impaired ability to exercise, and decreased mobility tolerance.

Given the above, the Board finds that entitlement to even the next highest disability rating of 40 percent is not warranted for a back disability under the General Rating Formula.  There is no evidence that forward flexion of the Veteran's thoracolumbar spine is limited to 30 degrees of less.  Private treatment records from Dr. S.S. dated from December 2003 to February 2004 reveal that he had reduced range of motion.  However, precise measurements were not made.  Forward flexion was measured to 60 degrees at the July 2004 VA spine examination.  Private treatment records from Dr. W.T. dated from March through August 2010 document that the Veteran was unable to forward flex his back due to pain and discomfort.  Yet these records also document that he experienced an unspecified increased range of motion after treatment.  His forward flexion indeed was measured to 40 degrees at the VA spine examination soon thereafter in September 2010.  There also is no evidence of favorable ankylosis of the Veteran's entire thoracolumbar spine.  No ankylosis whatsoever of the thoracolumbar spine was found at the VA spine examination in September 2010.

Consideration has been given to whether a disability evaluation in excess of 20 percent for a back disability is warranted for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on movement.  The evidence includes the Veteran's denial of fatigue, weakness, unsteadiness, falls and decreased range of motion as well as his complaints of chronic/constant severe low or lower back pain which drastically has changed his lifestyle and has left him unable to function.  Specifically, he noted that he has difficulty putting on his shoes and socks, getting out of bed, standing up from sitting for a period of time, and ambulating; cannot exercise or do simple daily activities such as walk for a period of time; and is restricted from strenuous recreational and occupational activities.  He also noted that he feels like an old man despite his actual age.  The evidence also includes doctor's findings that the Veteran cannot sit down for periods longer than 15 minutes without standing or stretching and doctor's advice not to bend, stoop, stand, lift, push, pull, exercise, climb, or crawl.  It further includes examination findings of pain on motion but no atrophy or weakness and the opinion of the examiner who conducted the September 2010 VA spine examination that the Veteran's back disability caused exercise impairment and decreased mobility tolerance.

Despite the above, repeated range of motion testing did not result in much additional range of motion loss.  There was only 10 degrees of loss at the July 2004 VA spine examination and none at the September 2010 VA spine examination.  Forward flexion of the thoracolumbar spine therefore was reduced to 50 degrees during the former examination and remained at 40 degrees during the latter examination.  Accordingly, the criteria for the next highest disability evaluation of 40 percent that forward flexion of the thoracolumbar spine be limited to 30 degrees of less is not met even considering DeLuca and associated regulations.

Entitlement to a separate rating also is not warranted under the General Rating Formula for any bowel, bladder, upper extremity, or right lower extremity objective neurologic abnormalities associated with a back disability.  The Veteran has denied erectile dysfunction.  He also repeatedly has denied bowel or bladder problems with the exception of urinary frequency.  Dr. W.T.'s March through August 2010 private treatment records show that no evidence of any bowel or bladder incontinence was found.  Absent is any evidence of an upper extremity impairment.  The Veteran specifically denied that his fingers get numb in March 2005 private treatment records from Dr. J.G.-R.  No upper extremity reflex, sensory, or motor problem was found at either the July 2004 or the September 2010 VA spine examinations.  Acknowledgement is given to his reports of generalized achiness and throbbing around his right hip, back pain radiating down his right leg, heaviness in this leg, and numbness in general and in his right large toe on occasion.  Acknowledgement also is given to the fact that pain radiating down to the right posterior buttock and thigh was reflected in Dr. W.T.'s March through August 2010 private treatment records.  However, the Veteran also denied paresthesias in his right leg, right leg or foot weakness, and that his right toes get numb.  No reflex, sensory, or motor defects with respect to the Veteran's right lower extremity was found at the July 2004 VA spine examination.  The same is true of the September 2010 VA spine examination.  

With respect to the objective neurologic abnormality of the Veteran's secondary left lower extremity, entitlement to a separate disability evaluation in excess of 10 percent is not warranted under Diagnostic Code 8521.  The Veteran has complained of and denied the same symptoms with respect to his left leg and those set forth regarding his right leg in the preceding paragraph.  He also has noted that his left leg gives out and has caused him to fall.  No reflex, sensory, or motor defect was found in his left leg at the July 2004 VA spine examination.  By the time of the September 2010 VA spine examination, however, each type of defect was found.  Specifically, there was an absent knee jerk, a hypoactive ankle jerk, active movement only against some resistance in the knee and ankle as opposed to active movement against full resistance, and a decreased response to position sense, pain or pinprick, and light touch in the dorsum of the foot.  There also was a normal response to vibration and no dysesthesias present.  In other words, the Veteran still had some reflex capability, only slightly decreased movement, and some sensation capability.  The Board therefore finds that the Veteran's left lower extremity radiculopathy is most appropriately characterized as mild incomplete paralysis rather than moderate incomplete paralysis or worse.

Turning to the Formula for Rating IVDS, no indication exists that the Veteran has experienced any incapacitating episodes, let alone any episodes having a duration of at least 2 weeks but less than 4 weeks during the past 12 months, as a result of his back disability.  He denied having acute episodes at his July 2004 VA spine examination.  Though he indicated that his back impeded his work or activities in March 2005 private treatment records from Dr. J.G.-R., he denied that this was from incapacitation.  The Veteran similarly noted that he had lost 4 weeks out of the previous 12 months of time from his full-time job in customs due to his back at his September 2010 VA spine examination.  Yet the increased absenteeism that the examiner opined existed was not noted to be the result of an incapacitating episode or episodes lasting over 2 but less than 4 weeks.  No indication further exists that treatment by a physician was required to address any acute symptomatology or that any such physician prescribed bed rest.  There indeed is no mention whatsoever of such acute symptom treatment and bed rest in the evidence of record.  Therefore, use of the Formula for Rating IVDS would not result in even a 20 percent evaluation.  The 20 percent disability rating currently assigned pursuant to the General Rating Formula accordingly stands as the higher evaluation.

For each of the above reasons, the benefit of the doubt rule does not apply because the preponderance of the evidence is against ratings higher than the Veteran's current 20 percent disability evaluation for his back disability and 10 percent separation initial disability evaluation for his secondary left lower extremity radiculopathy.  This applies to the entire period on appeal, rendering staged ratings inappropriate.

III.  Extraschedular Consideration

The above determinations continuing the Veteran's 20 percent evaluation for his back disability and 10 percent evaluation for his secondary left lower extremity radiculopathy disability are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no indication that referral is warranted for consideration of the assignment of an evaluation for either disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

There has been no showing that the Veteran's back or left lower extremity radiculopathy disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which together show his level of disability, were evaluated using these criteria and associated statutes, regulations, and caselaw.  Higher ratings are provided for by the criteria, but, as explained above, the currently assigned ratings adequately describes the nature, extent, and severity of the Veteran's disabilities.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran does not manifest an exceptional back disability picture or left lower extremity radiculopathy disability picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization therefore is unnecessary, and referral for consideration of the assignment of an evaluation for either disability on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 20 percent for a back disability is denied.

An initial disability evaluation in excess of 10 percent for left lower extremity radiculopathy secondary to a back disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


